DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 1, 2nd limitation recites, “said criteria defining the group of available programmes or channels which are most likely to be popular and selected via said user devices in the defined area" (emphasis added).  Examiner is unclear regarding the description of this features as it is not found in the applicant’s original specification.  The closest description within the PGPUB of the applicant’s invention is Paragraph 0021, wherein it is stated the predefined criteria are determined by a service provider for the defined area.  There is no description in which the predefined criteria is based on programmes or channels which are most likely to be popular and selected.  Examiner requests applicant point to the citations in the applicant’s specification that describe the definition of the criteria in which the groups of available programmes or channels are most likely to be popular and selected via the user devices in the defined area.  

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1, 6th limitation cites, “the data required from the group of available programmes or channels is blocked from being transmitted via the internet broadband resources within the defined area,” (emphasis added).  Based on the review of the filed specification, Examiner was unable to find portions that describe the matter at hand. Paragraph 0032 of the PGPUB is the closest in description wherein it cites, “the system is provided with means to block the same data as that required for the said group of programs from being provided to the defined area via a broadband internet connection.”  However, the portions do not describe how the data being blocked from being transmitted via the internet broadband resources within the defined area.  One of ordinary skill in the art would interpret that applicant’s system would not be able to block a defined area’s connection to internet broadband resources.  For the purposes of prosecution, Examiner is interpreting the limitation to feature choosing a different transmission over a transmission that includes a wifi network.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 5th limitation cites, “wherein the data for the programmes in the group of available programmes or channels is multicast wirelessly from the wireless transmission apparatus within the said defined area,” and 6th limitation cites, “programmes or channels is blocked from being transmitted via the internet broadband resources,” (emphasis added).  Examiner is unclear of the mode of transmission, wherein the data for the programs are claimed to be multicasted wirelessly by the wireless transmission apparatus to the user devices but are also blocked from being transmitted by internet broadband resources.  To one of ordinary skill in the art, multicasting is well known for being transmitted through the internet.  For the purposes of prosecution, examiner will interpret the 5th limitation to just transmitting from the wireless transmission apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 10, 11, 14, 15, 21, 22, 24, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisman ("Reisman" US 20140123184), and further in view of Carlucci et al. (“Carlucci” US 20040244058), and Greene ("Greene" US 10567842).

Regarding claim 1, Reisman teaches a system for the transmission of data to a plurality of user devices from one or more sources, 
said user devices located at a receiving location within range of a wireless transmission apparatus to receive data transmitted wirelessly within a defined area and processing the same in order to allow video and/or audio to be generated from the received data by and on each of the user devices, [Reisman - Para 0084, 0298, 0214, Fig. 1, 2a, 2b: teaches a STB or similar TV receiver device to convert the TV signal to a digital stream, wherein the network may be the internet and/or any combination of networks that might interconnect bi-directionally, including the Internet 124, wireless network 126, Home network/LAN 128, cable, or other content/connectivity 110]
said user device including means to allow user interaction via the device in order to select, from a service of a group of available programmes or programme channels, a programme to be viewed and/or listened to via the respective user device, and [Reisman – Para 0119, 0120, 0189: teaches an active navigation of ITV hypermedia or hypermedia-like resources, including menu 322, which provides a simple list of options for selection of an entry from the menu, interactive content screen 324 may be presented]
a server receives data from the one or more sources for the group of available programmes or channels and said server is located at a satellite uplink facility remote from the said area to transmit the data via satellite IP to the wireless transmission apparatus so as to transmit data wirelessly within the defined area and [Reisman - Para 0086, 0089, 0171, 0299: teaches "Multicast" as used herein is meant to refer to the transmission of data to a defined group of recipients.  Para 0498, 0535, 0634: teaches users might pay a fee for the relay service, pay on a subscription basis, pay per show, pay per state change, or pay on some other basis.  Para 0298: teaches the signal relay function addressed in numerous variations 
wherein the data for the programmes in the group of available programmes or channels is multicast wirelessly from the wireless transmission apparatus within the said defined area so that the data for all of the group of available programmes or channels is available to be selected and received by all of the user devices located within the defined area [Reisman - Para 0086, 0089, 0171, 0299; "Multicast" as used herein is meant to refer to the transmission of data to a defined group of recipients]
Reisman teaches a group of available programmes, but does not explicitly teach said group of available programmes or channels is selected with reference to predefined criteria by a service provider for the defined area and/or the owner or operator of a premises within which the defined area is located, said criteria defining the group of available programmes or channels which are most likely to be popular and selected via said user devices in the defined area, and
Reisman teaches transmitting the available programs within a defined area, but do not explicitly teach receiving without their having to use internet broadband resources within the defined area and
the data required from the group of available programmes or channels is blocked from being transmitted via the internet broadband resources within the defined area so as to remove the greatest possible amount of data for the group of available programmes of channels from having to be carried along the internet broadband resources to the defined areas.

However, Carlucci teaches said group of available programmes or channels is selected with reference to predefined criteria by a service provider for the defined area and/or the owner or operator of a premises within which the defined area is located, said criteria defining the group of available programmes or channels which are most likely to be popular and selected via said user devices in the defined area, and [Carlucci – Para 0119, 0120, Fig. 1D: teaches schedule manager 155 is configured to identify which programs are deemed most popular.  Wherein, the popularity of a program is determined based on viewing statistics, which are generated based on data in requests issued from the set-top terminals 18-1 through 18-M in a service area.]
Reisman and Carlucci are analogous in the art because they are from the same field of streaming multimedia [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reisman in view of Carlucci to popularity criteria for the reasons of improving efficiency by prioritizing the most likely to be popular content and making them readily available.
receiving without their having to use internet broadband resources within the defined area and
the data required from the group of available programmes or channels is blocked from being transmitted via the internet broadband resources within the defined area so as to remove the greatest possible amount of data for the group of available programmes of channels from having to be carried along the internet broadband resources to the defined areas.

However, Greene teaches receiving without their having to use internet broadband resources within the defined area and 
the data required from the group of available programmes or channels is blocked from being transmitted via the internet broadband resources within the defined area so as to remove the greatest possible amount of data for the group of available programmes of channels from having to be carried along the internet broadband resources to the defined areas. [Greene – C8, L5-19, Fig. 4: teaches the receiver may consider whether the program is currently being broadcast by a DBS, cable, terrestrial, IPTV, and/or other source (406), wherein If the program is being currently broadcast, then an appropriate television tuner can be assigned to receive and decode the broadcast program (407)]
Reisman, Carlucci, and Greene are analogous in the art because they are from the same field of program broadcasting [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 

Regarding claim 3, Reisman, Carlucci, and Greene teaches a system according to claim 1 wherein the wireless data transmission apparatus is adapted to assist with remote feedback of status and control of the apparatus and/or devices from the head end apparatus and/or other remote control apparatus.  [Reisman - Para 0097, 0248, Figs. 8 and 10: teaches input/output devices to be used in conjunction such as a monitor, keyboard, or mouse]

Regarding claim 4, Reisman, Carlucci, and Greene teaches a system according to claims 1 wherein there is provided a plurality of wireless data transmission apparatus at the receiving location which are controlled by common control software and/or processing means.  [Reisman – Para 0110, 0296: teaches cable modems utilizing processors]

Regarding claim 6, Reisman, Carlucci, and Greene teaches a system according to claim 1 wherein an IP enabled Satellite Link is used to provide the Network IP connection between the wireless data transmission apparatus at the receiving location and the server and processing means at the head end.  [Reisman - paragraphs 0086, 0096, 0217 and 0350: teaches Internet Protocol including IPv4 and IPv6]

Regarding claim 7, Reisman, Carlucci, and Greene teaches A system according to claim 1 wherein at the head end server and processing means there is provided an input which allows DVB inputs for the satellite service to be input and processed and transmitted to the Wireless data apparatus at the one or more receiving locations.  [Reisman – Para 0217, 0084-0085, 0088, 0096, 0059: teaches combined sourcing through either the TV source (broadcast, cable, satellite) or the internet preferably designed to be used on either TV or PC, and may include IP streams within a DTV/DVB context]

Regarding claim 8, Reisman, Carlucci, and Greene teaches A system according to claim 7 wherein other sources of data are utilised including any or any combination of Cable or Terrestrial TV and/or other IP video and/or audio data streams such as any, or any combination of, remote files accessed over IP networks, files stored on a hard disk connected to the server.  [Reisman – Para 0217, 0084-0085, 0088, 0096, 0059: teaches combined sourcing through either the TV source (broadcast, cable, satellite) or the internet preferably designed to be used on either TV or PC, and may include IP streams within a DTV/DVB context]

Regarding claim 10, Reisman, Carlucci, and Greene teaches a system according to claims 1 wherein the system is scalable with reference to the number of user devices which can access content and/or a number of different geographically spaced receiving locations which receive data via the satellite transmission system from a common transmitting head end.  [Reisman Fig. 1: teaches a plurality of systems/device sets that may be used in this system]

Regarding claim 11, Reisman, Carlucci, and Greene teaches A system according to claim 9 in which the said group of available programmes or channels is a subset of the programmes for which data is broadcast to the server from one or more said sources in the form of any or any combination of satellite, cable, DAB, DVBT transmission sources.  [Reisman - paragraphs 0084-0085, 0088, 0096: teaches these external connections provide access to various servers and other sources for a variety of sources of content and connectivity 110, which may include broadcast, satellite, and cable TV, video on demand, IPTV, streaming media, Web content, wireless portals, transaction servers, and the like.]

Regarding claim 14, Reisman, Carlucci, and Greene teaches a system according to claims 1 wherein Forward Error Correction (FEC) is used on the datastream for wireless transmission and/or transcoding is used to ensure that the programmes occupy a known minimum wireless bandwidth.  [Reisman – Para 0299: teaches various decoding and decompression facilities can also be provided by this common receiver device, to transcode to a different compression scheme, or no compression, for local retransmission in the home]

Regarding claim 15, Reisman, Carlucci, and Greene teaches a system according to claims 1 wherein the data for the said group of programmes or channels is adapted into an Internet Protocol (IP) following receipt by the server and prior to transmission to the remote location in order to render the data in a preferred format for wireless transmission.  [Reisman - Para 0086, 0096, 0217 and 0350: teaches Internet Protocol including IPv4 and IPv6]

Regarding claim 21, Reisman, Carlucci, and Greene teaches A system according to claim 1, wherein the said group of programmes or channels changes over time with the selection of the group made with respect to specific programmes or channels and the programmes are provided in the same order and on selected channels as they would be provided when streamed as part of a conventional channel service.  [Reisman – Para 0669-0670: teaches two alternative enhancement channels might be complementary and be routinely activated on the PC as part of a standing session whenever the corresponding primary program or ad was active on the TV, to be updated automatically as program-related triggers or other TV viewing state changes occur. A wide variety of behaviors might be provided for, to address such state changes, as well as user actions] 

Regarding claim 22, Reisman, Carlucci, and Greene teaches A system according to claim 1 wherein a user interface is generated on the screen of each device and identifies the group of programmes or channels available from the service at that time, and the user can then select to view and/or listen to one of the programmes at that time if their device is within the said wireless range area.  [Reisman - Para 0188, 0408: teaches the user might first select a program channel, and then select one or more linkbase channels to be applied]

Regarding claim 24, Reisman, Carlucci, and Greene teaches a system according to claims 1 wherein the system includes a router for use in communication with the server to assist in configuring the data which is to be wirelessly provided at the defined area.  [Reisman - Para 0830: teaches routing based on the TVC could more specific and relevant resources be provided to the viewer, thus increasing the value of the results for all parties.]

Regarding claim 26, Reisman, Carlucci, and Greene teaches a system according to claim 1 wherein there is transmission of data from the user's device to the server when the user's device is in the defined wireless range area so as to register the device at the server.  [Reisman – Para 0143, 0543: teaches enable basic communications among the devices, to provide discovery, presence, registration, and naming services to recognize and identify devices as they become available to participate in a network, and to characterize their capabilities]

Regarding claim 27, Reisman, Carlucci, and Greene teaches a system according to claim 1 wherein the wireless transmission of the said data to the user devices within the defined wireless range area is via a distribution system which is local to that area such as a Local Area Network (LAN).  [Reisman - 0084, 0096, 0146, 0268: teaches the user of Local area networks]


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisman, Carlucci, and Greene as applied to claim 1 above, and further in view of Rao ("Rao" US 20080119132).

Regarding claim 2, Reisman, Carlucci, and Greene do not explicitly teach claim 2.  However, Rao teaches a system according to claim 1 wherein the wireless data transmission apparatus acts as a Hotspot Access Point.  [Rao – Para 0049-0050, Fig. 1: teaches hotspot/access point 105 communicatively coupled to mobile device]
Reisman, Carlucci, Greene, and Rao are analogous in the art because they are from the same field of media distribution [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reisman, Carlucci, and Greene’s wireless apparatus in view of Rao to hotspots for the reasons of improving connectivity by making more readily available.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisman, Carlucci, and Greene as applied to claim 15 above, and further in view of Tatem et al. ("Tatem" US 20140130107).

Regarding claim 17, Reisman, Carlucci, and Greene do not explicitly teach claim 17.  However, Tatem teaches a system according to claim 15 wherein an adaptation includes a reduction of the bit rate at which the data is to be transmitted to the remote location.  [Tatem - paragraphs 0031, 0045, 0050: teaches even distribution of content within a multi-dwelling unit]
Reisman, Carlucci, Greene, and Tatem are analogous in the art because they are from the same field of content distribution [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reisman and Greene in view of Tatem to even distribution for the reasons of improving transmission by distributing evenly to multiple locations.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisman, Carlucci, and Greene as applied to claim 1 above, and further in view of Stockhammer et al. ("Stockhammer" US 20100223533).

Regarding claim 19, Reisman, Carlucci, and Greene do not explicitly teach claim 19.  However, Stockhammer teaches A system according to claim 1 the data from a satellite uplink is provided as a plurality of data streams over an IP satellite link using multicast IP and the additional multicast transmission of forward error correction data is provided from the uplink to the designated areas modems via the satellite IP transmission for each data stream so as to enable IP based user devices, which are primarily connected wirelessly at the designated areas, to recover any video & audio data that may have been lost during the transmission of the data over the satellite and subsequently via any wired but most typically wireless local area networks at the designated areas.  [Stockhammer – Para 0082, 0016: teaches FEC parity data could be distributed over other means, such as another 
Reisman, Carlucci, Greene, and Stockhammer are analogous in the art because they are from the same field of packet transmission [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reisman, Carlucci, and Greene’s multicast satellite transmission in view of Stockhammer to satellite FEC for the reasons of improving user experience by reducing the amount of data lost in transmission.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAYCEE IMPERIAL/           Examiner, Art Unit 2426 


/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426